Citation Nr: 0813444	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  00-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than September 
29, 1999 for the grant of service connection for a psychotic 
disorder, to include whether a clear and unmistakable error 
(CUE) was made in a June 23, 1969 rating decision that denied 
service connection for psychiatric disability.

2.  Entitlement to a rating in excess of 50 percent for a 
psychotic disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lumbosacral strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 2003 and June 2004 rating decisions.  

The issues of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a back disability and entitlement to a rating 
in excess of 50 percent for a psychiatric disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A December 1977 Board decision considered on the merits 
the same issue that was considered by the June 1969 rating 
decision.

2.  The veteran's claim to reopen his claim of entitlement to 
service connection for a psychiatric disability was received 
September 29, 1999; and no earlier, unadjudicated document 
can be considered a claim of entitlement to service 
connection for a psychiatric disability.






CONCLUSIONS OF LAW

1.  Criteria for an effective date earlier than September 29, 
1999, for the grant of service connection for a psychiatric 
disability have not been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. §§ 3.156, 3.303, 3.400 (2007).

2.  As the Board's decision of December 1977 subsumed the 
earlier June 1969 RO denial of service connection for a 
psychiatric disability, that rating decision itself is not 
subject to challenge on the basis of CUE.  38 C.F.R. § 
7104(a) (West 2002); 38 C.F.R. § 20.1104 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Effective date earlier than September 1999

The veteran has advanced several theories by which he 
believes an effective date, earlier than September 29, 1999, 
should be assigned for the grant of service connection.  
However, after thorough review of the veteran's claims file, 
none of the theories have merit.  

First, the veteran contends that the RO made a clear and 
unmistakable error (CUE) in the June 1969 rating decision 
which denied service connection for nerves, finding that the 
veteran had an inadequate personality.  The veteran 
essentially argues that the diagnosis which was given 
following a VA examination in April 1969, and relied upon by 
the RO in making its decision, was in error, and therefore 
the rating decision should be invalidated and the effective 
date for the grant of service connection should be the date 
his application was received in April 1969.

In this case, the veteran was denied service connection for 
nerves (which is synonymous with an acquired psychiatric 
disability) by a June 1969 rating decision.  The veteran did 
not appeal, and his claim became final.  The veteran then 
reopened his claim in May 1975, once again seeking service 
connection for nerves, but he was again denied by an August 
1975 rating decision which he appealed to the Board.  The 
Board in December 1977, after considering all the evidence, 
including the same body of evidence that was available to the 
RO in June 1969, determined that service connection for a 
psychiatric disability was not warranted and denied the 
veteran's claim.  The Board found that the veteran had a 
personality disorder in service and did not have an acquired 
psychiatric disability while in service.

In Donovan v. Gober, the Court of Appeals for Veterans Claims 
(CAVC) found that a claim of CUE concerning a final, 
unappealed RO decision may not be considered where the Board 
has reviewed the entire record of the claim following 
subsequent reopening and has denied the benefits previously 
denied in the unappealed decision.  10 Vet. App. 404 (1997) 
(approving of the doctrine of delayed subsuming set forth in 
VAOGCPREC 14-95); see also Donovan v. West, 158 F.3d 1377 
(Fed. Cir. 1998) (upholding the validity of VAOGCPREC 14-95).

This Donovan case is applicable here, as the June 23, 1969 
rating decision was, in effect, subsumed by the December 1977 
Board decision; since the Board considered all of the 
evidence available to the RO in 1969, and ruled on the merits 
the same issue denied in the 1969 rating decision.  As such, 
the June 1969 rating decision ceased to exist for the purpose 
of this appeal; and, it is therefore no longer subject to 
collateral attack on the basis of CUE.

Under such circumstances, the veteran's appeal of the claim 
of CUE must be dismissed without prejudice.  Simmons v. 
Principi, 17 Vet. App. 104 (2003) (CUE claims which are 
denied based on the absence of legal merit or lack of 
entitlement under the law should be dismissed without 
prejudice).

Service connection for psychiatric disability was eventually 
granted in a May 2003 rating action.  The effective date for 
that award of benefits was September 29, 1999.  The 
assignment of an effective date is generally, date of receipt 
of claim or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o).
When a decision has become final (either by appellate 
decision or failure to timely initiate and perfect an 
appeal), the effective date for an allowed claim is the date 
of receipt of the application to reopen or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(h)(2).

In this case, the veteran initially filed for service 
connection in 1969.  However, his claim was denied and the 
veteran did not appeal.  The veteran refiled his claim on 
several occasions since the initial denial, but his claim 
continued to be denied by both the RO and by the Board, the 
last of which occurred in September 1998.  On September 29, 
1999 a claim was received from the veteran in which he 
indicated that he was entitled to service connection for an 
anxiety disorder and for schizophrenia, and he attached 
letters from his private doctor, Dr. Vandenberg.  Based on 
this new evidence and on evidence obtained subsequently, the 
veteran's claim was reopened and eventually granted, with the 
date the claim was received being assigned as the effective 
date.  

Given that the date of claim is already the effective date, 
and assuming that the veteran was entitled to service 
connection at that point, this is the earliest effective date 
that is statutorily allowed, absent either a finding of CUE; 
the showing of an earlier, unadjudicated claim; or the 
submission of new service department records.

In this case, prior to his September 1999 claim, the veteran 
had last attempted to reopen his claim of entitlement to 
service connection for a psychiatric disability in June 1998.  
This claim was denied by a July 1998 rating decision.  The 
veteran was then provided with a VA examination, and the 
denial was continued by a September 1, 1998 rating decision 
(which was mailed to the veteran on September 22, 1998).  As 
such, the window for appealing this decision expired one year 
later.  Once a decision becomes final, the date that claim 
was received may no longer serve as the effective date for a 
claim.  Instead, should the claim eventually be granted, the 
effective date would be the date the next claim to reopen was 
received (provided that the veteran was entitled to the 
benefit at that point).  Therefore, September 29, 1999 is the 
earliest day for which an effective date can be granted; and 
therefore, an effective date earlier than September 29, 1999 
for the grant of service connection for a psychiatric 
disability is denied.

In reaching this decision, the Board notes that no new 
service department records were introduced which had not been 
previously considered.  See 38 C.F.R. § 3.156 (c).  It is 
also noted that the veteran attempted to file a claim of CUE 
in October 2003 with regard to the September 2003 rating 
decision which continued the veteran's 50 percent rating for 
a psychiatric disability with an effective date of September 
29, 1999.  However, as the veteran's appellate rights on that 
decision had not become final, a CUE finding was not a 
statutorily allowable remedy at that point.  See 38 C.F.R. 
§ 3.105(a).

As such, the criteria for an effective date earlier than 
September 29, 1999 for the grant of service connection for a 
psychiatric disability have not been met, and the veteran's 
claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the present case, required notice was completed by a 
letter dated in April 2006, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  Additionally, the veteran was notified about how 
effective dates and disability ratings are calculated in a 
March 2006 letter.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements. See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained, and as 
the question decided herein is unrelated to any information 
as would be provided by a VA examination, none need to have 
been  accomplished.  Additionally, the veteran was offered 
the opportunity to testify at a hearing before the Board, but 
he withdrew his request.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

An effective date earlier than September 29, 1999 for the 
award of service connection for a psychiatric disability is 
denied.

The appeal as to the matter to reverse or revise the RO's 
June 1969 rating action that denied service connection for a 
psychiatric disability on the basis of CUE is dismissed. 

REMAND

During the pendency of the veteran's appeal to reopen his 
claim of entitlement to service connection for a back 
disability, the United States Court of Appeals for Veterans 
Claims (Court) issued Kent v. Nicholson, 20 Vet. App. 1 
(2006), which addresses the notice that must be given to a 
claimant who is attempting to re-open a claim. Kent holds 
that VA must inform a veteran why his claim was previously 
denied; and it must specifically and affirmatively describe 
the kind of evidence that is required to reopen the claim.  
Here, in June 2001, the veteran was sent a general letter did 
not even provide a definition of what was meant by "new" 
and "material" evidence; and which failed to inform the 
veteran that either his claim had previously been denied 
because he had not presented evidence showing a nexus between 
his time in service and a current back disability, or that to 
reopen his claim he would need to show evidence of a nexus 
between his time in service and a current back disability.

In light of the Kent decision, the June 2001 notice is 
inadequate and a remand is therefore necessary.

With regard to the veteran's claim of entitlement to a rating 
in excess of 50 percent for a psychiatric disability, 
additional development is also necessary.

In August 2006, the veteran's private doctor, Dr. Vandenberg, 
indicated that the veteran had been hospitalized after an 
exacerbation of his chronic schizophrenia.  However, the 
hospitalization records have not yet been obtained.

Additionally, in April 2006, Dr. Vandenberg indicated that 
the veteran had social and occupational impairments in most 
areas of his life; while his other private doctor, Dr. 
Ferguson stated in April 2006 that the veteran was able to 
lead a normal life as long as he continued weekly psychiatric 
treatment (the record also noted that the veteran relapsed 
quickly without regular weekly treatment).  Given that the 
veteran's last VA examination was in 2003 and is nearly five 
years old, a current examination should be scheduled to 
determine the veteran's current severity of the veteran's 
psychiatric disability.

Treatment records have been obtained from Dr. Vandenberg up 
to April 2006, and Dr. Vandenberg has written subsequent 
letters on the veteran's behalf, but any more current 
treatment records should be obtained.  With regard to Dr. 
Ferguson, the evidence fails to show that any of his 
treatment records have been associated with the veteran's 
claims file.  This should be done.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide a record of any hospitalizations 
he has had for his psychiatric disability 
since September 1999, and obtain any 
hospitalization records that are not 
already of record.  Also ask the veteran 
to provide a list of any private doctors, 
if any, other than Dr. Ferguson and Dr. 
Vandenberg, who have treated his 
psychiatric disability, and obtain any 
records not already associated with the 
file.

2.  With any necessary assistance from the 
veteran, request treatment records from 
Dr. Ferguson since September 1999; and 
request treatment records from Dr. 
Vandenberg from April 2006 to the present.

3.  Obtain any VA psychiatric treatment 
records since September 1999.

4.  Consistent with the Court's holding in 
Kent, notify the veteran of information 
and evidence necessary to reopen his claim 
of entitlement to service connection for a 
lower back disability, what evidence, if 
any, he is to submit, and what evidence VA 
will obtain with respect to his claim.  
Further, ask him to submit any evidence in 
his possession which pertains to his 
claim, and provide the veteran an 
explanation as to the meanings of "new" 
evidence and "material" evidence within 
the context of his claim to reopen the 
claim of entitlement to service connection 
for a lower back disability.  (The RO is 
reminded that the regulations governing 
reopening claims were revised in 2001 and 
the veteran should be provided with the 
earlier regulations which are applicable 
in this case).  Additionally, explain to 
him that this claim was previously denied 
because there was no evidence showing a 
link between his time in service and a 
current back disability, and tell him that 
in order to reopen his claim evidence 
addressing this link is necessary.

5.  Once the above requested development 
has been completed, schedule the veteran 
for an examination to evaluate the 
severity of his psychiatric disability.  
The examiner should be provided with the 
veteran's claims file, and should note in 
the report that the file was made 
available.  Any opinions as may be offered 
should be supported by a complete 
rationale.

6.  When the development requested has 
been completed, the claims should be 
readjudicated.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.
 
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


